IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 31 MAP 2020
 PENNA. ATTORNEY GENERAL JOSH                    :
 SHAPIRO, PENNA. D.O.C. JOHN                     :   Appeal from the Order of the
 WETZEL,                                         :   Commonwealth Court dated March 2,
                                                 :   2020, and entered March 3, 2020 at
                       Appellees                 :   No. 235 MD 2019.
                                                 :
                       v.                        :
                                                 :
 DALE R. ARNOLD,                                 :
                                                 :
                       Appellant                 :


                                           ORDER


PER CURIAM
       AND NOW, this 24th day of July, 2020, the appeal is quashed. See Pa.R.A.P.

910(a)(5) (“Only the questions set forth in the [jurisdictional] statement, or fairly comprised

therein will ordinarily be considered by the Court.”).